Citation Nr: 0420753	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disorders, 
diagnosed as mitral stenosis and atrial fibrillation, status 
post open mitral commissurotomy with cardiopulmonary bypass 
and congestive heart failure and claimed as secondary to 
service-connected malaria.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an April 2003 rating decision, the RO denied entitlement 
to TDIU.  Subsequently, in a September 2003 rating decision, 
the RO denied service connection for mitral stenosis and 
atrial fibrillation, status post mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure (claimed 
as heart problems) as secondary to service-connected malaria.  
The veteran perfected appeals to both issues.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the service-connection issue addressed in this 
decision.

2.  There is no competent medical evidence showing that the 
veteran's current heart disorders are related to service or 
service-connected malaria.




CONCLUSION OF LAW

Claimed heart disorders were not incurred in or aggravated by 
active military service, caused by service-connected malaria, 
nor may they be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the service-connection claim addressed in this 
decision.  The veteran was afforded the opportunity to 
provide lay or medical evidence, which might support his 
service-connection claim.  In a May 2003 letter, VA asked the 
appellant to identify health care providers, to sign release 
of information forms and/or submit any additional medical 
evidence or lay evidence to support his claim.  In response 
the veteran indicated that he was treated for malaria, while 
in service, and has received post-service treatment for heart 
disorders at the Nashville VA Medical Center (VAMC).  
Available VA and service medical records, and VA examination 
reports for the veteran have been associated with the claims 
file.  In a May 2003 letter and an October 2003 statement of 
the case (SOC), the RO informed the veteran of what was 
needed to establish entitlement to service connection and he 
was given additional chances to supply any pertinent 
information.  Lay statements from the veteran and his 
representative also have been associated with the file.  In 
an October 2003 VA Form 9, the veteran perfected his appeal, 
stated that doctors have told him that his malaria caused his 
heart problems, and asked that his appeal be sent to the 
Board.  Given the absence of complaints of, or treatment for, 
a heart disorder in service, the absence of one on VA 
examination in March 1953 and until the 1980's, and the 
absence of competent medical evidence of a heart disorder 
linked to service, the Board finds that an examination is 
unwarranted for the claim addressed in this decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence, which might be relevant to his 
service-connection claim.  Accordingly, the Board finds that 
no further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  Under these 
circumstances, the Board finds that the service medical 
records, VA treatment records, various rating actions, and 
lay statements are adequate for determining whether the 
criteria for service connection have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I.  The Board also observes that, in Pelegrini II, 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is notice that 
"informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide."  Furthermore, as indicated in § 
3.159(b), in what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g). . ."  Pelegrini II, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the May 2003 VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  By 
various informational letters and an SOC and its accompanying 
notice letter, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Analysis

The veteran seeks service connection for various heart 
disorders secondary to his service-connected malaria.  The 
veteran claims that doctors have told him that the malaria 
fever he was treated for while at Fort Leonard Wood caused 
his heart problems.

Service Connection

In general, applicable laws and regulations indicate that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arteriosclerosis and cardiovascular-renal disease, including 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The first requirement for service connection is a diagnosis 
of a disability.  Post-services medical records show 
diagnoses of, and treatment for, hypertension and mitral 
stenosis and atrial fibrillation, status post open mitral 
commissurotomy with cardiopulmonary bypass and congestive 
heart failure.  However, there is no competent medical 
evidence linking the veteran's heart disorders to service or 
his service-connected malaria.

Service medical records do not show any complaints of, or 
treatment for hypertension or any other heart disorders.  
They do show that the veteran was hospitalized from May 29, 
1952 to June 12, 1952 for malaria.  The veteran's August 1953 
separation examination report reveals normal clinical 
findings for the veteran's heart and vascular system.

At a March 1953 VA examination, the veteran's blood pressure 
reading was 136/70 and clinical findings for his 
cardiovascular system were noted as normal.  The diagnoses 
include no evidence of malaria.

In an April 1953 rating decision, the veteran was awarded 
service connection for malaria and assigned a noncompensable 
(zero percent) disability rating, effective from August 27, 
1952.  This rating has remained unchanged and the veteran has 
not indicated that his malaria has been active since his 
discharge from service.

Post-service VA treatment records show that the veteran was 
hospitalized in December 1990 for mitral stenosis, atrial 
fibrillation and a history of hypertension.  The veteran 
presented with a 5-year history of hypertension and atrial 
fibrillation manifested by exertional shortness of breath.  
He denied any chest pain, orthopnea, paroxysmal nocturnal 
dyspnea, pedal edema, or any history of cerebrovascular 
accident/transient ischemic attack (TIA).  The veteran had 
been followed by the cardiology service at the Murfreesboro 
VAMC since 1987, where he had received various 
electrocardiograms (ECGs) and echocardiograms (ECHOs) and was 
told about one month prior that his "closed off" valve and 
"large heart" needed further evaluation.  The veteran had 
left and right heart catheterization, which showed moderately 
severe mitral stenosis with variance in mitral valve area.  
An open mitral commissurotomy was performed.

Subsequent VA medical records through mid-May 2003 show 
diagnoses of, and treatment for, hypertension, congestive 
heart failure, TIA/stroke, and mitral stenosis, atrial 
fibrillation, rheumatic valve disease with evidence of mitral 
and aortic involvement.  The veteran was hospitalized in July 
1996 for a renal stone.  A May 2003 treatment record notes a 
reported 30-year history of hypertension and atrial 
fibrillation and a March 2002 heart catheterization. 
  
The only remaining evidence the appellant has submitted that 
supports his claim are his own statements and those of his 
representative, who have asserted that the veteran's heart 
problems are due to his service-connected malaria.  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed, that is, a nexus between the veteran's heart 
disorders and service or his service-connected malaria.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against his 
claim for entitlement to service connection for heart 
disorders.  In summary, the medical evidence indicates that 
the earliest evidence of hypertension or another heart 
disorder was not demonstrated until the 1980's.  Clearly, 
more than one year following his discharge from service.  
Additionally, there is no medical opinion suggesting that any 
of the veteran's heart disorders are related to his service-
connected malaria or due to the veteran's active military 
service.  Although there may be some outstanding treatment 
records, the veteran has not indicated that any such records 
are pertinent to this appeal.  As noted above, there is no 
medical evidence establishing a relationship between 
hypertension or any other heart disorder and service, to 
include as secondary to service-connected malaria.  The 
veteran offers only lay opinion as to a nexus to service, 
which is insufficient for establishing a service connection 
claim, and, thus, the appeal must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(1).  But VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  Although the facts show that the 
veteran has hypertension and other heart disorders, the 
central question is whether these disorders were incurred in, 
or aggravated by, service, manifest within one year of 
discharge from service, or are related to his service-
connected malaria.  A physician who is requested to review 
the record and offer an opinion on the contended causal 
relationship would review the same evidence summarized above, 
to include no complaints of, or treatment for, hypertension 
or a heart disorder until the 1980's, and a normal clinical 
evaluation of the veteran at the time of his entrance in and 
separation from service and relevant abnormal clinical 
findings first reported about thirty years after service.  In 
other words, there is no medical evidence of hypertension or 
heart problems dated before, during or proximate to service 
for the physician to examine or to cite in providing such an 
opinion. This is especially so when the first evidence of a 
diagnosis of hypertension or any other heart disorder was 
reported first in the 1980's.  There are no physician 
statements linking the veteran's heart problems to his 
malaria or service.  Under these circumstances, it is the 
Board's judgment that no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for heart disorders, 
to include as secondary to service-connected malaria, is not 
warranted, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for heart disorders claimed as secondary 
to service-connected malaria is denied.


REMAND

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002, 2003).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  Although the 
veteran has a combined disability rating of 60 percent, he 
does not meet the objective criteria under 38 C.F.R. § 
4.16(a).  Even so, a total disability rating may also be 
assigned on an extra-schedular basis, under the procedures 
set forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

The Board finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the issue of entitlement to TDIU.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  The Board observes that 
the rating criteria pertaining to skin disorders, to include 
scars, were amended, effective August 30, 2002, respectively.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 
Fed. Reg. 58,448 (Sept. 16, 2002)).  The RO did not provide 
notice to the veteran of either the former or current skin 
rating criteria or of all likely rating criteria under 
38 C.F.R. §§ 4.71a, 4.73, 4.88b, 4.118, and 4.124a, 
pertaining to his various service-connected disabilities nor 
advise him that a total disability rating may also be 
assigned on an extra-schedular basis, under the procedures 
set forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

The Board also notes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The Board observes 
that no examiner has been asked to render an opinion as to 
the overall effect of the veteran's service-connected 
disabilities together on the veteran's ability to obtain and 
retain employment.  The veteran has not been afforded either 
an infectious disease or a scar examination to determine the 
nature and the extent of his malaria and scarring.  Moreover, 
the June 2002 VA muscle examiner stated that he had no claims 
file to review and noted that the electric shock-like pain 
over the posteromedial scar of the right distal thigh could 
be due to neuroma of the veteran's saphenous nerve.  On 
remand, orthopedic/muscle, neurologic, skin and infectious 
disease examinations should be performed to ascertain the 
nature and extent of the veteran's residuals of shell 
fragment wounds (SFWs) and scars of the right thigh, donor 
scarring of the left thigh, degenerative arthritis of the 
right knee, and neuroma of the right saphenous nerve and 
whether his malaria is in an active disease stage.  Clinical 
findings must be reported in detail, including measurement of 
the areas of the scarring, limitation of function, and pain.  

On remand, the RO should consider separate ratings for the 
various areas of the body involved and all likely diagnostic 
codes for the veteran's residuals of SFWs and scarring of 
both thighs and his right knee disability.  The Board reminds 
the veteran that the duty to assist is not a one-way street, 
and that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully satisfied.  In particular, 
the RO must (1) request or tell the 
claimant to provide any evidence in his 
possession that pertains to his TDIU 
claim and (2) inform him that a total 
disability rating may also be assigned on 
an extra-schedular basis, under the 
procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are 
unemployable by reason of service 
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), and, in the 
latter case, (3) inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
claim, (b) that VA will seek to provide, 
and (c) that the claimant is expected to 
provide if the provisions of 38 C.F.R. § 
4.16(b) are used.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue remaining on appeal.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic/muscle, 
neurologic, skin and infectious disease 
examinations to determine the nature and 
extent of the veteran's service-connected 
residuals of shell fragment wounds (SFWs) 
of the right thigh, multiple scars of 
both thighs, degenerative arthritis of 
the right knee, neuroma of the right 
saphenous nerve, and malaria.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
an orthopedist and a neurologist to 
determine the nature and extent of the 
veteran's residuals of SFWs and scarring 
of the right thigh, donor scarring of the 
left thigh, degenerative arthritis of the 
right knee, and neuroma of the right 
saphenous nerve.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic/muscle examiner 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The orthopedic/muscle examiner should 
specify any anatomical damage, identify 
the muscle groups involved, and describe 
any functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The muscle examiner should 
indicate whether there is evidence of 
fascial defect, atrophy, impaired tonus, 
loss of fascia or muscle substance and 
whether there is normal firm resistance 
of muscles or loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  The orthopedic examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The orthopedic examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  With regard 
to the veteran's right knee disability, 
the orthopedic examiner should indicate 
whether there is evidence of recurrent 
subluxation or lateral instability or 
dislocated cartilage with frequent 
episodes of "locking," pain and effusion 
into the joint.

With regard to the veteran's right lower 
extremity, the neurologic examiner should 
indicate whether there is complete or 
incomplete paralysis of any nerves; if 
incomplete, whether such paralysis is 
mild, severe or moderate.  

Second, the skin examiner should 
expressly give the extent of the scarring 
related to residuals of SFWs and donor 
site located on the right and left thighs 
in square inches or square centimeters, 
should indicate whether the veteran's 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, 
ragged, adherent, or tender and/or 
painful on objective demonstration, and 
whether the scarring limits the function 
of, or causes limited motion of, the 
affected part.  The examiner should take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.  

Third, the infectious disease examiner 
should determine whether the veteran's 
service-connected malaria is active by 
the presence of malarial parasites in 
blood smears.

Finally, The examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities 
and render an opinion as to the overall 
effect of these disabilities together, 
without consideration of his nonservice-
connected disabilities (such as, 
hypertension and other heart disorders) 
on the veteran's ability to obtain and 
retain employment.  The examiners should 
clearly outline the rationale for any 
opinion expressed.  

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
TDIU claim, including review of any 
additional evidence obtained on remand.  
In particular, review of the claim should 
include consideration of the provisions 
of the former and current skin rating 
criteria; separate ratings for the 
various areas of the body involved (for 
example, separate ratings for scars on 
both thighs) and all applicable 
diagnostic codes under 38 C.F.R. 
§§ 4.71a, 4.73, 4.88b, 4.118, and 4.124a 
(2003) for the veteran's residuals of 
SFWs of the right thigh and his right 
knee disability; and the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56 
(2003).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



